AGREEMENT OF CONVEYANCE, TRANSFER
 
AND ASSIGNMENT OF ASSETS AND ASSUMPTION OF OBLIGATIONS
 
This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption
of Obligations (“Transfer and Assumption Agreement”) is made as of September 11,
2008, by Hammer Handle Enterprises Inc., a Nevada corporation (“Assignor”), and
Cove Park Enterprises Ltd, an Alberta Corpration, (“Assignee”).
 
WHEREAS, Assignor is engaged in the business of mining exploration in British
Columbia, and has acquired a 100% interest in the “Pinto” mineral claims, which
is comprised of three contiguous British Columbia mineral tenures occupying an
aggregate of 230 hectares or 569 acres of land located near Grand Forks, British
Columbia (the “Business”); and
 
WHEREAS, Assignor desires to divest, convey, transfer and assign to Assignee,
and Assignee desires to acquire from Assignor, all of the assets of Assignor
relating to the operation of the Business, and in connection therewith, Assignee
has agreed to assume all of the liabilities of Assignor relating to the
Business, and to indemnify Assignor on the terms and conditions set forth
herein.
 
NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:
 
Section 1.                                Assignment.
 
1.1.           Assignment of Assets.  For $2,000, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged by
Assignor, Assignor does hereby assign, grant, bargain, sell, convey, transfer
and deliver to Assignee, and its successors and assigns, all of Assignor’s
right, title and interest in, to and under the assets, properties and business,
of every kind and description, wherever located, real, personal or mixed,
tangible or intangible, owned, held or used in the conduct of the Business (the
“Assets”), including, but not limited to, the Assets listed on Exhibit A hereto.
 
1.2           Further Assurances.  Assignor shall from time to time after the
date hereof at the request of Assignee and without further consideration execute
and deliver to Assignee such additional instruments of transfer and assignment,
including without limitation any bills of sale, assignments of leases, deeds,
and other recordable instruments of assignment, transfer and conveyance, in
addition to this Transfer and Assumption Agreement, as Assignee shall reasonably
request to evidence more fully the assignment by Assignor to Assignee of the
Assets.
 
Section 2.                                Assumption.
 
2.1           Assumed Liabilities.  As of the date hereof, Assignee hereby
assumes and agrees to pay, perform and discharge, fully and completely, (i) all
liabilities, commitments, contracts, agreements, obligations or other claims
against Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the
Business or operations of Assignor prior to the date hereof (the “Liabilities”),
including, but not limited to, the Liabilities listed on Exhibit B.
 

--------------------------------------------------------------------------------


 
2.2           Further Assurances.  Assignee shall from time to time after the
date hereof at the request of Assignor and without further consideration execute
and deliver to Assignor such additional instruments of assumption in addition to
this Transfer and Assumption Agreement as Assignor shall reasonably request to
evidence more fully the assumption by Assignee of the Liabilities.
 
Section 3.                                Indemnification.
 
3.1           Indemnification.  Assignee covenants and agrees to indemnify,
defend, protect and hold harmless Assignor, and its officers, directors,
employees, stockholders, agents, representatives and affiliates (collectively,
together with Assignor, the “Assignor Indemnified Parties”) at all times from
and after the date of this Transfer and Assumption Agreement from and against
all losses, liabilities, damages, claims, actions, suits, proceedings, demands,
assessments, adjustments, costs and expenses (including specifically, but
without limitation, reasonable attorneys’ fees and expenses of investigation),
whether or not involving a third party claim and regardless of any negligence of
any Assignor Indemnified Party (collectively, “Losses”), incurred by any
Assignor Indemnified Party as a result of or arising from (i) any breach or
nonfulfillment of any covenant or agreement on the part of Assignee under this
Transfer and Assumption Agreement, or (iii) the Assets, the Liabilities or the
Business.
 
3.2           Third Party Claims.  If any claim or liability (a “Third-Party
Claim”) should be asserted against any of the Assignor Indemnified Parties (the
“Indemnitee”) by a third party for which Assignee has an indemnification
obligation under the terms of Section 3.1 above, then the Indemnitee shall
notify Assignee (the “Indemnitor”) within 20 days after the Third-Party Claim is
asserted by a third party (said notification being referred to as a “Claim
Notice”) and give the Indemnitor a reasonable opportunity to take part in any
examination of the books and records of the Indemnitee relating to such
Third-Party Claim and to assume the defense of such Third-Party Claim and in
connection therewith and to conduct any proceedings or negotiations relating
thereto and necessary or appropriate to defend the Indemnitee and/or settle the
Third-Party Claim. The expenses (including reasonable attorneys’ fees) of all
negotiations, proceedings, contests, lawsuits or settlements with respect to any
Third-Party Claim shall be borne by the Indemnitor. If the Indemnitor agrees to
assume the defense of any Third-Party Claim in writing within 20 days after the
Claim Notice of such Third-Party Claim has been delivered, through counsel
reasonably satisfactory to Indemnitee, then the Indemnitor shall be entitled to
control the conduct of such defense, and shall be responsible for any expenses
of the Indemnitee in connection with the defense of such Third-Party Claim so
long as the Indemnitor continues such defense until the final resolution of such
Third-Party Claim. The Indemnitor shall be responsible for paying all
settlements made or judgments entered with respect to any Third-Party Claim the
defense of which has been assumed by the Indemnitor. Except as provided in
Section 3.3 below, both the Indemnitor and the Indemnitee must approve any
settlement of a Third-Party Claim. A failure by the Indemnitee to timely give
the Claim Notice shall not excuse Indemnitor from any indemnification liability
except only to the extent that the Indemnitor is materially and adversely
prejudiced by such failure.
 
3.3           Failure to Assume.  If the Indemnitor shall not agree to assume
the defense of any Third-Party Claim in writing within 20 days after the Claim
Notice of such Third-Party Claim has been delivered, or shall fail to continue
such defense until the final resolution of such
 

--------------------------------------------------------------------------------


 
Third-Party Claim, then the Indemnitee may defend against such Third-Party Claim
in such manner as it may deem appropriate and the Indemnitee may settle such
Third-Party Claim, in its sole discretion, on such terms as it may deem
appropriate. The Indemnitor shall promptly reimburse the Indemnitee for the
amount of all settlement payments and expenses, legal and otherwise, incurred by
the Indemnitee in connection with the defense or settlement of such Third-Party
Claim. If no settlement of such Third-Party Claim is made, then the Indemnitor
shall satisfy any judgment rendered with respect to such Third-Party Claim
before the Indemnitee is required to do so, and pay all expenses, legal or
otherwise, incurred by the Indemnitee in the defense against such Third-Party
Claim.
 
3.4           Non-Third-Party Claims. Upon discovery of any claim for which
Assignee has an indemnification obligation under the terms of this Section 3
which does not involve a claim by a third party against the Indemnitee, the
Indemnitee shall give prompt notice to Assignee of such claim and, in any case,
shall give Assignee such notice within 30 days of such discovery. A failure by
Indemnitee to timely give the foregoing notice to Assignee shall not excuse
Assignee from any indemnification liability except to the extent that Assignee
is materially and adversely prejudiced by such failure.
 
Section 4.                                Headings.  The descriptive headings
contained in this Transfer and Assumption Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Transfer and Assumption Agreement.
 
Section 5.                                Governing Law.  This Transfer and
Assumption Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada applicable to contracts made and to be performed
entirely within that state, except that any conveyances of leaseholds and real
property made herein shall be governed by the laws of the respective
jurisdictions in which such property is located.
 
Section 6.                                Counterparts. This Transfer and
Assumption Agreement may be signed in any number of counterparts, each of which
will be deemed an original but all of which together shall constitute one and
the same instrument.
 
Section 7.                                Amendments and Waivers. Any provision
of this Transfer and Assumption Agreement may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Transfer and Assumption Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder will operate as a waiver thereof nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
will be cumulative and not exclusive of any rights or remedies provided by Law.
 
Section 8.                                Successors and Assigns. The provisions
of this Transfer and Assumption Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that no party may assign, delegate or otherwise transfer (including by
operation of Law) any of its rights or obligations under this Transfer and
Assumption Agreement without the consent of each other party hereto.
 

--------------------------------------------------------------------------------


 
Section 9.                                No Third Party Beneficiaries. This
Transfer and Assumption Agreement is for the sole benefit of the parties hereto
and their permitted successors and assigns and nothing herein expressed or
implied will give or be construed to give to any Person, other than the parties
hereto, those referenced in Section 3 above, and such permitted successors and
assigns, any legal or equitable rights hereunder.
 
Section 10.                                Entire Agreement. This Transfer and
Assumption Agreement constitutes the entire agreement among the parties with
respect to the subject matter of this Transfer and Assumption Agreement. This
Transfer and Assumption Agreement supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof of this Transfer and Assumption Agreement.
 
Section 11.                                Severability. If any provision of
this Transfer and Assumption Agreement or the application of any such provision
to any person or circumstance is held invalid, illegal or unenforceable in any
respect by a court of competent jurisdiction, the remainder of the provisions of
this Transfer and Assumption Agreement (or the application of such provision in
other jurisdictions or to persons or circumstances other than those to which it
was held invalid, illegal or unenforceable) will in no way be affected, impaired
or invalidated, and to the extent permitted by applicable law, any such
provision will be restricted in applicability or reformed to the minimum extent
required for such provision to be enforceable. This provision will be
interpreted and enforced to give effect to the original written intent of the
parties prior to the determination of such invalidity or unenforceability.
 
Section 12.                                Notices. Any notice, request or other
communication hereunder shall be given in writing and shall be served either
personally, by overnight delivery or delivered by mail, certified return receipt
and addressed to the following addresses:

 
If to Assignee:
Cove Park Enterprises Ltd.
Suite T167
4825 Mount Royal Gate
Calgary, Alberta, T3E 6K6
Canada
If to Assignor:
Hammer Handle Enterprises Inc.
c/o Cane Clark LLP
3273 East Warm Springs
Las Vegas, NV 89120


 
[The remainder of this page is blank intentionally.]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Transfer and Assumption Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.
 
 
HAMMER HANDLE ENTERPRISES, INC.       By:        /s/David Price   Name:   David
Price   Title:     President           
COVE PARK ENTERPRISES LTD.
      By:       /s/K. William Sundberg  
Name:  K. William Sundberg
 
Title:    Director

 
 

--------------------------------------------------------------------------------


Exhibit A

 
(a) All of the equipment, computers, servers, hardware, appliances, implements,
and all other tangible personal property that are owned by Assignor and have
been used in the conduct of the Business;
 
(b) all inventory associated with the Business;
 
(c) all real property and real property leases to which Assignor is a party, and
which affect the Business or the Assets;
 
(d) all contracts to which Assignor is a party, or which affect the Business or
the Assets, including leases of personal property;
 
(e) all rights, claims and causes of action against third parties resulting from
or relating to the operation of the Business or the Assets, including without
limitation, any rights, claims and causes of action arising under warranties
from vendors and other third parties;
 
(f) all governmental licenses, permits, authorizations, consents or approvals
affecting or relating to the Business or the Assets;
 
(g) all accounts receivable, notes receivable, prepaid expenses and insurance
and indemnity claims to the extent related to any of the Assets or the Business;
 
(h) all goodwill associated with the Assets and the Business;
 
(i) all business records, regardless of the medium of storage, relating to the
Assets and/or the Business, including without limitation, all schematics,
drawings, customer data, subscriber lists, statistics, promotional graphics,
original art work, mats, plates, negatives, accounting and financial information
concerning the Assets or Business;
 
(j) Assignor’s right to use the name “Hammer Handle Enterprises, Inc.” and all
other names used in conducting the Business, and all derivations thereof, in
connection with Assignee’s future conduct of the Business;
 
(k) all internet domain names and URLs of the Business, software, inventions,
art works, patents, patent applications, processes, shop rights, formulas, brand
names, trade secrets, know-how, service marks, trade names, trademarks,
trademark applications, copyrights, source and object codes, customer lists,
drawings, ideas, algorithms, processes, computer software programs or
applications (in code and object code form), tangible or intangible proprietary
information and any other intellectual property and similar items and related
rights owned by or licensed to Assignor used in the Business, together with any
goodwill associated therewith and all rights of action on account of past,
present and future unauthorized use or infringement thereof; and
 
(l) all other privileges, rights, interests, properties and assets of whatever
nature and wherever located that are owned, used or intended for use in
connection with, or that are necessary to the continued conduct of, the Business
as presently conducted or planned to be conducted.
 

--------------------------------------------------------------------------------


 
Exhibit B
 
(a) All liabilities in respect of indebtedness of Assignor related to the
Business or other operations of Assignor prior to the date hereof;
 
(b) product liability and warranty claims relating to any product or service of
Assignor associated with the Business;
 
(c) taxes, duties, levies, assessments and other such charges, including any
penalties, interests and fines with respect thereto, payable by Assignor to any
federal, provincial, municipal or other government, domestic or foreign,
incurred in the conduct of the Business;
 
(d) liabilities for salary, bonus, vacation pay, severance payments damages for
wrongful dismissal, or other compensation or benefits relating to Assignor’s
employees employed in the conduct of the Business; and
 
(e) any liability or claim for liability (whether in contract, in tort or
otherwise, and whether or not successful) related to any lawsuit or threatened
lawsuit or claim (including any claim for breach or non-performance of any
contract) based upon actions, omissions or events relating to the Business.